Title: From John Adams to Ward Nicholas Boylston, 10 August 1820
From: Adams, John
To: Boylston, Ward Nicholas



My dear Cousin,
Montezillo August 10th. 1820

I have two kind letters from you to answer—the last—of August 7th.—has filled me with deep sorrow and affliction. I am afraid you are not so careful of your health as you ought to be. I pray you to do every thing in your power to preserve it, for it is very interesting to me and mine—and let me add, without flattery, to the public.
The misnomer, an error currente calamo—needed no correction, for it is well understood, and easily accounted for—That we shall meet in another state I have not a doubt—for whatever errors either or both of us may have committed, I hope, and am confident they will be forgiven.—My last letter from J. Q. A. says, I am hand cuffed by the Spaniards, fettered by the Census and crushed by weights and measures, and therefore fear I shall not be able to come to Boston this Season. If he should come I will use my best persuasions with him to visit you,—and I know his inclination to see you and your seat will be as ardent as yours to see him.
The Foxtail seed you gave me I sowed, but very few if any have appeared to grow—there are a few plants such as I have never seen before, which I hope are of that species.—My experiments in Lime have not been wholly without effect but not as yet so beneficial as I could wish. I am trying it however again, not without hopes of better success.—I tried a cask of Calcine Gypsum upon grass without the smallest effect—and my neighbour Quincy, has tried it more largely and with as little success. I fear we are too near the effluvia of Marine Salts.
I have the most beautiful crop of Corn directly before my eyes, in front of my House, that you ever saw in your life. I would give any thing you could see it—it is more brilliant in my eyes than the finest Brigade of an Army that I ever saw drawn up. My grass was less than mediocrity, and all other things on the Farm & Garden are but mediocre. But why do I talk of my Farm and Garden, in comparison with yours they are but a speck of dirt, smaller than the Roman Empire appeared to Scipio in his dream when he thought himself among the fixed stars. With the usual protestations of love to you, and yours—and a sincere veneration for your Public munificence. I am your affectionate Cousin

John of Montezillo.P.S. My family unite in kind regards to yourself and Mrs: Boylston.